UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2010 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-19301 COMMUNICATION INTELLIGENCE CORPORATION (Exact name of registrant as specified in its charter) Delaware 94-2790442 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 275 Shoreline Drive, Suite 500, Redwood Shores, CA94065-1413 (Address of principal executive offices)(Zip Code) (650) 802-7888 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. large accelerated filer accelerated filer non-accelerated filer X Smaller reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Section 12b-2 of the exchange Act) Yes No X Number of shares outstanding of the issuer's Common Stock, as of August 12, 2010: 192,418,565. INDEX Page No. PART I.FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets at June 30, 2010 (unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Operations for the Three and Six Month Periods Ended June 30, 2010 and 2009 (unaudited) 4 Condensed Consolidated Statements of Changes in Stockholders’ (Deficit) Equity for the Six Month Period Ended June 30, 2010 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three and Six Month Periods Ended June 30, 2010 and 2009 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3.Quantitative and Qualitative Disclosures About Market Risk 23 Item 4.Controls and Procedures 23 PART II.OTHER INFORMATION Item 1.Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2.Unregistered Sale of Securities and Use of proceeds 24 Item 3.Defaults Upon Senior Securities 24 Item 4.(Removed and Reserved) 24 Item 5.Other Information 24 Item 6.Exhibits (a) Exhibits 25 Signatures 26 - 2 - PART I–FINANCIAL INFORMATION Item 1.Financial Statements. Communication Intelligence Corporation Condensed Consolidated Balance Sheets (In thousands) June 30, December 31, Assets Unaudited Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $113 and $117 at June 30, 2010 and December 31, 2009, respectively 59 Prepaid expenses and other current assets 66 Total current assets Property and equipment, net 24 31 Patents, net Capitalized software development costs, net Deferred financing costs Other assets 29 29 Total assets $ $ Liabilities and Stockholders'(Deficit) Equity Current liabilities: Current portion of long-term debt –net of discount of $1,805 and $2,222, at June 30, 2010 and December 31, 2009, respectively, including related party debt of $4,323 and $4,918, net of discount of $1,758 and $2,138 at June 30, 2010 and December 31, 2009 respectively (Note 4) 4,455 2,869 Accounts payable Accrued compensation Other accrued liabilities Deferred revenue Total current liabilities Deferred revenue long-term Derivative liability Total liabilities Commitments and contingencies Stockholders' (deficit) equity: Preferred stock, $.01 par value; 10,000 shares authorized; 781 and 751 shares outstanding at June 30, 2010 and December 31, 2009, respectively ($781 liquidation preference at June 30, 2010) 781 751 Common stock, $.01 par value; 275,000 shares authorized; 192,418 and 190,026 shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively 1,924 1,900 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' (deficit) equity ) Total liabilities and stockholders' (deficit) equity $ $ The accompanying notes form an integral part of these Condensed Consolidated Financial Statements -3 - Communication Intelligence Corporation Condensed Consolidated Statements of Operations Unaudited (In thousands, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, Revenues: Product $
